Citation Nr: 1424343	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 20 percent for residuals of restabilization of the left shoulder through Bankart repair, status post left shoulder rotator cuff reconstruction.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.   


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to December 1990, October 1991 to April 1998 and January 2003 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA.  The Milwaukee, Wisconsin RO has assumed the role of agency of original jurisdiction.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is necessary prior to the adjudication of the claims.  

In a statement received November 24, 2010, the Veteran reported he began physical therapy at the Tomah VAMC.  A request for records from the Tomah VAMC from October 20, 2010 through January 6, 2011 has been documented in the claims file.  The VA treatment records show printed records from the Milwaukee VAMC and inter-facility records from the Tomah VAMC from October 21, 2010 to October 28, 2010.  The records show the Veteran was to be referred to the Tomah VAMC for occupational therapy for his low back pain and that he was also receiving physical therapy to strengthen his back muscles on October 21, 2010.  However, the VA treatment records do not document the physical or occupational therapy sessions referenced in the records.  

Although it appears VA treatment records were requested from the Tomah VAMC, the patient notes suggest there are outstanding VA records.  There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, appropriate efforts should be made to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must obtain any outstanding VA treatment records including those from the Tomah VAMC.  If these records are not available, a negative reply must be provided.  

2.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed necessary.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



